The plaintiff testified: "Bennett and I and the dog were on Frost trestle of Southern Railway Company, in Richland County. I saw engine headlight about half a mile from me; I waived my lighted lantern to make the train stop, but it came right on, did not even slow up. Not running very fast. It ran over the dog, which was about forty yards from me. I barely had time to get out of way of engine." *Page 530 
Ben P. Bennett testified: "I was with Mr. Cook on the trestle; saw the dog killed by train; saw the men on the engine, and saw Mr. Cook signaling with his lighted lantern."
Cross-examination: "I was coon hunting. I slipped out on a sill to save myself. Trestle was a long one. Trestle was just above Frost's station. Don't know just how long, but a real long one. Dog killed near middle of trestle. Could not have run to the end before he would have been struck."
From the foregoing testimony it could be reasonably inferred, either that the servants in charge of the train saw the dog, or that the failure to see him was due to a reckless disregard of duty; which is equivalent to wantonness and wilfulness. Pickett v. Ry., 69 S.C. 445.
As there was some testimony tending to sustain the finding of fact by his Honor, the presiding Judge, and as this is a law case, such finding is not reviewable by this Court.
Conceding that the dog was a trespasser, the defendant did not have the right to inflict upon him a wilful or wanton injury.
For these reasons I dissent.